DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/07/2021, with respect to the rejection(s) under 35 U.S.C. 112(b) have been fully considered and are persuasive. The limitation “opening tool” will be read and examined as “punch tool” as known in the art.  The rejection(s) under 35 U.S.C. 112(b) have been withdrawn. 

Allowable Subject Matter
Claims 1-2, 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest the following as specifically called for in the claimed combination: 
A tubular for downhole use comprising: a wall defining an inner bore; a fluidic passageway formed within the wall that is fluidically isolated from the inner bore; a 
a first line fluidically connected to the wall at the fluid passageway; and 
a second line fluidically connected to the wall at the fluid passageway.
	 
The closest prior art references are as follows:
Dennistoun (US 6523614) teaches a tubular (54) for downhole use comprising: a wall (near 60) defining an inner bore (inside 54); a fluidic passageway (60) formed within the wall that is fluidically isolated from the inner bore; 
a portion of the wall (near 64/60) being located between the inner bore and the fluid passageway and configured to maintain fluidic isolation between the inner bore and the fluid passageway until an opening is formed (via actuation of 130) through the portion, the wall including at least one feature (near 66) along the inner bore to axially locate and/or rotationally orient an opening tool (comprising at least 130) relative to the portion;
a first line (42) fluidically connected to the wall at the fluid passageway; but does not expressly state a second line fluidically connected to the wall at the fluid passageway.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/David Carroll/           Primary Examiner, Art Unit 3674